As stated by Mr. Justice O'QUINN, we are all agreed that the judgment of the trial court in this case must be reversed because of the misconduct of the jury pointed out in Judge O'QUINN's opinion. And while it may not be necessary to do so, I wish to state very briefly why I cannot concur with Judge O'QUINN in the view that appellant is not liable for the negligence of its engineer and fireman, who were in charge of appellant's engine at the time the injury to Singletary occurred. It is true, as pointed out in Judge
O'QUINN's opinion, that all of the witnesses who testified on the point stated, substantially, that, when appellant's log train was being operated over the tracks of the Gulf, Colorado  Santa Fé Railway Company, such train and its crew were under the control and supervision of Conductor Johnson, who was an employé of the Gulf, Colorado  Santa Fé Railway Company, and was in no manner connected with appellant, Kirby Lumber Company. It is plain, however, to me that the employés of the Kirby Lumber Company and its log train, on the occasion in question, had not lost their relation as employés of the Kirby Lumber Company at the time of the injury to Singletary in question. This record shows without dispute that every member of the crew of the Kirby Lumber Company's log train was employed and paid by that company, and none of them sustained any relation whatever to the Gulf, Colorado  Santa Fé Railway Company, nor were any of them hired to, or lent to, the Gulf, Colorado  Santa Fé Railway Company for any purpose at the time of the injury to Singletary. The engine that bumped into the car and caused the injury to Singletary had gone in on the Y at Jasper in furtherance of the business of appellant, Kirby Lumber Company, and at that time Conductor Johnson was not even upon the engine, but, on the contrary, he was standing on the depot platform in the town of Jasper, some several hundred feet distant from where the injury to Singletary occurred. Johnson was not giving any orders to appellant's engine crew at the time, and they had gone in on the Y merely for the purpose of turning the engine around, with a view of coming back on the main line and moving the Kirby Lumber Company log train. I think that it is clear from the testimony of Conductor Johnson himself that, instead of his having the control and management of the Kirby Lumber Company's engineer and fireman in handling appellant's log train on occasions like the one in question, he (Johnson) was under the direction of the crew of appellant's log train. On page 68 of the statement of facts, Conductor Johnson, after stating that "the Kirby Lumber Company has nothing whatever to do with the movement of those trains when they are on the Santa Fé tracks," further testified that "all they do (meaning appellant's train crew) is to tell you (meaning the conductor) where they want to go; where they want the cars to go."
It is clear from this that Conductor Johnson meant to say that it was not up to him to direct the employés and servants of appellant what to do or where to go when running over the track of the railway company. He was simply there, in all probability, to look after the protection of the railway company's property, but not to direct the employés and servants of the Kirby Lumber *Page 141 
Company where to go or what they should do. On the contrary, such employés and servants told the conductor where they wanted to go, and what they wanted to do when they were running appellant's train over the railway company's tracks, and it is clear, I think, from the testimony of Conductor Johnson that he was expected to and did comply with the wishes and orders of appellant's train crew as to where the log train should move and what should be done. It is true that Conductor Johnson repeats several times in his testimony that appellant's log train and its crew were under his sole supervision and jurisdiction, but, when one analyzes his testimony and the meaning he intended to convey, it is clear to me that none of appellant's employés and servants, whatever the arrangement it had with the Gulf, Colorado  Santa Fé Railway Company with reference to the use of its tracks, were under the control and management of Conductor Johnson. I shall not undertake to distinguish this case on its facts from those relied upon by appellant, because I think it is clear from a reading of those authorities that the conclusions there reached are not inconsistent with my views on this question, and do not support appellant's claim of nonliability in this case.